Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 19, and 22 of U.S. Patent No. 11,148,173. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17/469,335 (Claim 1)				USP 11,148,173 (Claim 1)
A sorting method
A microchip
deflecting, by generating a pressure, a target microparticle in a first fluid that flows from a main channel into a branch channel, 

wherein the branch channel is in communication with the main channel via a communication opening

a first fluid channel through which a first fluid flows, wherein the first fluid comprises of a plurality of microparticles

a branch channel in communication with the first fluid channel via a first communication opening


a switching portion communicated with an actuator to generate a pressure to deflect a selected microparticle of the plurality of microparticles into the branch channel
introducing a second fluid from a discharge opening, 

a second fluid channel in communication with the branch channel via a second communication opening in the branch channel
wherein the discharge opening in the branch channel is at a downstream position of the communication opening
a second fluid flows from the second fluid channel to the second communication opening, and the second fluid channel is perpendicular to the branch channel

Both sets of claim the limitations of deflecting by a pressure a microparticle, where there are main channel and a branch channels connected through a communication opening and introducing a second fluid from a discharge opening, wherein the discharge opening in the branch channel is at a downstream position of the communication opening.  The device of USP 11,148,173 would perform the method stated.  
Claims 2, 3, 7, and 15 of 17/469,335 correlate to claims 1, 4, 19, and 22 of USP 11,148,173.
Claims 1, 2, 4, 10-12, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, and 9 of U.S. Patent No. 9,737,912. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17469335 (Claims 1 and 4)			USP 9,737,912 (Claims 1 and 2)
A sorting method
A microparticle sorting method
deflecting, by generating a pressure, a target microparticle in a first fluid that flows from a main channel into a branch channel, wherein the branch channel is in communication with the main channel via a communication opening,
collecting a microparticle in a first fluid that flows through a main channel, in a branch channel that is in communication with the main channel, by generating a negative pressure via a controlled voltage applied to an actuator in the branch channel
introducing a second fluid from a discharge opening, wherein the discharge opening in the branch channel is at a downstream position of the communication opening
introducing a second fluid into the main channel from an introduction opening positioned near a communication opening in the branch channel, wherein a flow of the second fluid is formed in a direction that is opposite to a direction of a flow of the first fluid that flows through the main channel

wherein the second fluid flows towards a side of the main channel from a side of the branch channel at the communication opening between the main channel and the branch channel
a flow rate of the first fluid is greater than a flow rate of the second fluid, the second fluid is introduced into the branch channel from the discharge opening, and the second fluid is fed towards the communication opening
a flow rate of the first fluid that is sucked into the branch channel from the main channel due to negative pressure is greater than a flow rate of the second fluid introduced into the branch channel from the introduction opening and fed toward the communication opening

Both sets of claim the limitations of deflecting by a pressure a microparticle, where there are main channel and a branch channels connected through a communication opening and introducing a second fluid from a discharge opening, wherein the discharge opening in the branch channel is at a downstream position of the communication opening, and a flow rate of the first fluid greater than the flow rate of the second fluid.  
Claims 2, 10, 11, 12, 16, and 17 of 17/469,335 correlate to claims 1, 5, 6, 8, and 9 of USP 9,737,912.
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,737,912 in view of Blankenstein (USP 6,432,630 B1). 
Regarding claim 5, USP 9,737,912 does not claim collecting the target microparticle at a collection chamber from the communication opening, wherein the collection chamber is at a downstream position of the branch channel, and the main channel is in communication with the branch channel based on a collection opening.  Blankenstein teaches collecting the target microparticle at a collection chamber from the communication opening, wherein the collection chamber is at a downstream position of the branch channel, and the main channel is in communication with the branch channel based on a collection opening (col. 16, lines 16-47) for the purpose of collecting the separated and desired particles.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claimed invention for the purpose of collecting the separated and desired particles.
Claim 6 of 17/469,335 correlates to claim 4 of USP 9,737,912.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 10,562,074 in view of Deshpande et al (USP 6,976,590). 
17469335 (Claims 1 and 18)			USP 10,562,074 (Claims 13 and 14)
A sorting method
A microparticle sorting device
deflecting, by generating a pressure, a target microparticle in a first fluid that flows from a main channel into a branch channel, 
an actuator; a microchip; a first fluid channel through which a first fluid flows in a first direction, wherein the first fluid comprises a plurality of microparticles
wherein the branch channel is in communication with the main channel via a communication opening
a branch channel in communication with the first fluid channel via a first communication opening

a switching portion communicated with the actuator to generate a pressure to deflect a selected microparticle of the plurality of microparticles into the branch channel
introducing a second fluid from a discharge opening, wherein the discharge opening in the branch channel is at a downstream position of the communication opening
a second fluid channel in communication with the branch channel via a second communication opening in the branch channel, wherein a second fluid flows from the second fluid channel to the second communication opening, and the second communication opening is downstream of the first communication opening
detecting at least one of fluorescence light or scattered light in a detection area, wherein at least one of the fluorescence light or the scattered light is emitted from a plurality of microparticles, and the plurality of microparticles includes the target microparticle
a light source configured to irradiate light into the plurality of microparticles; and a detector configured to detect light emitted from the plurality of microparticles

The device of USP 10,562,074 would perform the method stated.
Both sets of claims disclose deflecting by a pressure a microparticle, where there are main channel and a branch channels connected through a communication opening and introducing a second fluid from a discharge opening, wherein the discharge opening in the branch channel is at a downstream position of the communication opening, and a light source and detector to detect light from a plurality of microparticles, but USP 10,562,074 does not claim the light source and detection of light being at least one of fluorescence light or scattered light.  Deshpande teaches as obvious a light source being at least one of fluorescence light or scattered light for the purpose for detecting particles that have been labeled with a fluorescent marker (col. 7, lines 46-55).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claimed invention to use fluorescent light for the purpose of detecting particles that have been labeled with a fluorescent marker.
Regarding claim 19, USP 10,562,074 does not claim determining a plurality of target microparticles from the plurality of microparticles based on the detection of at least one of the fluorescence light or the scattered light.  Deshpande teaches as obvious determining a plurality of target microparticles from the plurality of microparticles based on the detection of at least one of the fluorescence light or the scattered light (col. 7, lines 46-60).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claimed invention to use fluorescent light for the purpose of detecting particles that have been labeled with a fluorescent marker.
Regarding claim 20, USP 10,562,074 does not claim generating a drive signal to drive an actuator based on a time at which the target microparticle moves from the detection area to the communication opening.  Deshpande teaches as obvious generating a drive signal to drive an actuator based on a time at which the target microparticle moves from the detection area to the communication opening (col. 11, lines 56+ and col. 12, lines 1-3).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the claimed invention to delay actuation between the moment of detection the switching region.
Allowable Subject Matter
Claims 8, 9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a sorting method for microparticles.  The closest prior art does not disclose or make obvious controlling the flow rate of the second fluid in conjunction with the other structures in claim 8.
The closest prior art discloses a sorting method for microparticles.  The closest prior art does not disclose or make obvious adjusting a flow rate ratio of a flow rate of sheath fluid introduced into the main channel to a flow rate of the second fluid in conjunction with the other structures in claim 9.
The closest prior art discloses a sorting method for microparticles.  The closest prior art does not disclose or make obvious an amount of expansion in a volume of the collection chamber is greater than the volume of the branch channel from the communication opening to the collection opening in conjunction with the other structures in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. K./Examiner, Art Unit 3653                                                                                                                                                                                                        		
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653